                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WALEED EDENS,                          :      CIVIL NO. 1:18-CV-678
                                       :
             Plaintiff                 :      (Chief Judge Conner)
                                       :
      v.                               :
                                       :
MAJOR LORI ANN WHITE, et al.,          :
                                       :
             Defendants                :

                                 MEMORANDUM

      Plaintiff Waleed Edens (“Edens”), an inmate who was housed at all relevant

times at the State Correctional Institution, Dallas, Pennsylvania (“SCI-Dallas”),

commenced this action pursuant to 42 U.S.C. § 1983. (Doc. 1). The matter is

proceeding via an amended complaint. (Doc. 29). Named as defendants are major

Lori White, lieutenant Steven Gavlick, sergeant Robert McCoy, sergeant Kenneth

Berlew, deputy Joseph Zakarauskas, and correctional officers Stephen Robertson,

Bradley Scott, and James Gillen. Before the court is defendants’ motion (Doc. 43)

for summary judgment pursuant to Federal Rule of Civil Procedure 56. For the

reasons set forth below, the motion will be granted in part and denied in part.

I.    Legal Standard

      Through summary adjudication, the court may dispose of those claims that

do not present a “genuine dispute as to any material fact” and for which a jury trial

would be an empty and unnecessary formality. FED. R. CIV. P. 56(a). The burden of

proof tasks the non-moving party to come forth with “affirmative evidence, beyond
the allegations of the pleadings,” in support of its right to relief. Pappas v. City of

Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004); see also Celotex Corp. v. Catrett,

477 U.S. 317, 322-23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). The court is to view the

evidence “in the light most favorable to the non-moving party and draw all

reasonable inferences in that party’s favor.” Thomas v. Cumberland County, 749

F.3d 217, 222 (3d Cir. 2014). This evidence must be adequate, as a matter of law, to

sustain a judgment in favor of the non-moving party. See Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 250-57, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986); Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-89, 106 S.Ct. 1348, 89

L.Ed.2d 538 (1986); see also FED. R. CIV. P. 56(a), (e). Only if this threshold is met

may the cause of action proceed. Pappas, 331 F.Supp.2d at 315.




                                            2
II.   Statement of Material Facts1

      On December 16, 2015, defendant Berlew and other officers escorted Edens

to the Restricted Housing Unit (“RHU”) at SCI-Dallas. (Doc. 29 ¶ 13; Doc. 45,

Statement of Material Facts, ¶ 1). During the escort, Edens informed defendant

Berlew that his legal materials were on the C-block officer’s desk. (Doc. 29 ¶ 13).

On December 23, 2015, Edens spoke to defendant White about his missing legal

materials. (Doc. 45 ¶ 2).

      On December 30, 2015, Edens filed grievance number 605146 regarding his

lost legal materials and requested that the video surveillance of his escort to the

RHU be preserved. (Id. at ¶ 3; Doc. 44-1, at 4). On January 11, 2016, defendant

White denied the grievance on initial review. (Doc. 45 ¶ 4; Doc. 44-1, at 5). On

January 12, 2016, Edens filed an appeal to the facility manager. (Doc. 45 ¶ 5; Doc.



      1
         Edens filed a statement of material facts (Doc. 47), however his statement of
material facts fails to comply with Local Rule 56.1 which requires a party opposing a
motion for summary judgment to “include a separate, short and concise
[responsive] statement of the material facts, responding to the numbered
paragraphs set forth in” the movant’s fact statement. See Local Rule 56.1. Edens’
responsive fact statement (Doc. 47) contains four paragraphs, and fails to
correspond to the thirty-two paragraph concise statement of material facts filed by
defendants (Doc. 45). The averments of Edens’ responsive fact statements are
entirely independent of those in defendants’ filing, and the numbered paragraphs of
Edens’ submission do not correlate in any meaningful way to the paragraphs in
defendants’ statement. In sum, Edens’ document does not comply with Local Rule
56.1’s requirement of parity between the two filings and Edens does not respond to
the majority of defendants’ fact statements. Therefore, as authorized by Local Rule
56. 1, the court will admit as uncontroverted the statement of facts submitted by
defendants that Edens has not contested. See Local Rule 56.1 (“All material facts
set forth in the statement required to be served by the moving party will be deemed
to be admitted unless controverted by the statement required to be served by the
opposing party.”). To the extent that Edens disputes defendants’ fact statements,
the court cites to Edens’ statement of facts.
44-1, at 6-7). The facility manger denied the appeal. (See Doc. 44-1, at 8). On

January 29, 2016, Edens filed an appeal to final review. (Doc. 45 ¶ 5; Doc. 44-1, at 9).

On March 4, 2016, the Secretary’s Office of Inmate Grievances and Appeals

(“SOIGA”) upheld the denial of the grievance. (Doc. 45 ¶ 6; Doc. 44-1, at 8). The

chief grievance officer of the SOIGA found that Edens assaulted staff causing an

emergency situation and it was not staff’s responsibility to keep track of Edens’

folder during the situation. (Id.)

      On February 25, 2016, defendants Gavlick, McCoy, Robertson, Scott, Gillen,

and other officers reported to a call at Edens’ cell. (Doc. 45 ¶ 7). Defendant

Zakarauskas was in the RHU control room and observed Edens on closed circuit

television attempting to injure himself. (Id. at ¶ 8). Edens initially refused orders to

come to the door to be handcuffed, but ultimately complied. (Id. at ¶ 9).

Defendants assert that officers were able to escort Edens to the RHU dayroom, but

Edens broke free from defendant McCoy’s grasp and attempted to head-butt

defendant Robertson. (Id. at ¶ 10). Defendants McCoy, Robertson, Scott, and other

officers took Edens to the ground in an effort to regain control over him. (Id. at ¶

11). Defendants contend that Edens then began to kick at the officers, eventually

kicking defendant Scott. (Id. at ¶ 12).

      Edens asserts that he did not resist McCoy’s order to be handcuffed, and did

not resist or disobey McCoy, Gavlick, Scott, Robertson, and Gillen when they were

escorting him down the tier. (Doc. 47 ¶¶ 1-2). Edens further avers that defendants

used unreasonable force during this incident, resulting in injury. (Id. at ¶¶ 3-4).
                                           4
       During the incident, defendant Zakarauskas left the dayroom area in order to

inform other staff that the Program Review Committee (“PRC”) hearings would be

delayed due to the incident in Edens’ cell. (Doc. 45 ¶ 13). Defendant Zakarauskas

maintains that he did not return to the dayroom until after Edens was restrained on

the floor. (Id. at ¶ 14). Edens asserts that defendant Zakarauskas witnessed the use

of force incident and failed to intervene. (Doc. 46 ¶ 5).

       There is no closed-circuit video of the incident in the dayroom and the

handheld video did not begin to record until Edens was already restrained on the

ground. (Doc. 45 ¶ 15). Other staff witnesses in the dayroom reported that Edens

was combative and spit on officers during the incident. (Id. at ¶ 16).

       Edens was escorted to medical and received treatment for a split lip. (Id. at ¶

17). There are no reports of any bruises to the face or head that would be consistent

with Edens being kicked in the face. (Id. at ¶ 18).

       Due to the nature of the incident, Edens was issued a misconduct and was

placed on cell restrictions. (Id. at ¶ 20).

       SCI-Dallas subsequently turned over the investigation of Edens’ use of force

complaints to the Department of Corrections’ (“DOC”) Office of Special

Investigations and Intelligence (“OSII”). (Doc. 44-4). The OSII was ultimately

unable to substantiate Edens’ claims of excessive force and the investigator made

the following findings. Edens stated that on February 25, 2016, he was attempting

suicide in his cell when defendant Gavlick arrived at his cell and ordered him to be

handcuffed. (Id. at 9, 46-47). Edens initially resisted, but eventually complied with
                                              5
the order to be handcuffed. (Id. at 4). However, once the wicket was opened, Edens

began to resist and pull away. (Id.) Due to Edens’ combative behavior, defendant

McCoy wanted to take him off the range as soon as possible. (Id.) Defendant

McCoy proceeded to take Edens out of his cell and escorted him to the dayroom.

(Id.) Edens contends that McCoy banged his head off the door in the dayroom,

threw him onto the floor, kicked him in the mouth and ribs, and spit in his face. (Id.

at 9-10). Edens was then taken to the ground by defendants McCoy, Robertson, and

Scott in an effort to regain control over him. (Id. at 4). At this point, Edens began to

kick at the officers, eventually kicking defendant Scott. (Id.) During the

investigation, several staff members were interviewed and stated that Edens was

resisting the officers and was combative once he entered the dayroom. (Id.) After

the incident, Edens was transported to the infirmary for medical treatment. (Id.)

The medical report indicates that Edens had a laceration and puncture wound on

his lower lip. (Id. at 5, 44-46). Medical personnel cleaned Edens’ lip and used

stitches to close the wound. (Id.) The report does not document any other injuries

to Edens’ face or head, and color photographs of Edens do not show any other

bruises to his face or head. (Id. at 5, 49-50). All of the staff members interviewed

during the investigation were unable to explain how Edens split his lip during the

incident. (Id. at 5). The investigator found that the investigation did not prove the

allegations brought forth by Edens and the allegations were deemed

unsubstantiated. (Id.; Doc. 45 ¶ 19).



                                           6
      On March 1, 2016, Edens filed grievance number 615781 alleging that he was

assaulted. (Doc. 45 ¶ 21; Doc. 44-2, at 2). In lieu of an initial response, the

investigation into the alleged abuse was opened pursuant to DC-ADM 001. (Doc. 45

¶ 22; Doc. 44-2, at 3). On September 9, 2016, the grievance was denied based on the

OSII’s findings that the allegations of abuse were deemed unsubstantiated. (Doc. 45

¶ 23; Doc. 44-2, at 4). Edens appealed this decision to the facility manager. (Doc. 45

¶ 24; Doc. 44-2, at 6, 10). On October 28, 2016, the facility manager upheld the initial

response. (Doc. 45 ¶ 25; Doc. 44-2, at 7, 11). Edens then filed an appeal to the

SOIGA. (Doc. 45 ¶ 26; Doc. 44-2, at 12). On September 5, 2017, the SOIGA upheld

the response of the facility manager. (Doc. 45 ¶ 27; Doc. 44-2, at 13). The SOIGA

noted that the record reflected that Edens’ allegations of abuse were

unsubstantiated, and the investigation was found to be satisfactory. (Id.)

      The DOC authorizes use of force against an inmate when a staff member

reasonably believes such force is necessary to protect oneself or others and/or to

effect compliance with the rules and regulations when other methods of control are

ineffective or insufficient. (Doc. 45 ¶ 28; Doc. 44-3, DC-ADM 201, Use of Force, at 2-

3, § III (A)). When force is used, the least amount of force the staff member

reasonably believes is necessary to achieve the authorized purpose is to be used and

the use of force must stop once control is achieved. (Doc. 45 ¶ 29; Doc. 44-3, at 3, §

III (B)). Use of force is applied in accordance with a force continuum. (Doc. 45 ¶ 30;

Doc. 44-3, at 3, § III (C)). Any planned or unplanned use of force incident is

reported, documented, and reviewed. (Doc. 45 ¶ 31; Doc. 44-2, at 4, § III (G)).
                                            7
        On March 13, 2018, Edens initiated this action by filing his original complaint.

(Doc. 45 ¶ 32; Doc. 1).

III.    Discussion

        A.    First Amendment Access to the Courts Claim

                  1. Statute of Limitations

        Defendants contend that Edens’ First Amendment claim is barred by the

statute of limitations. (Doc. 44, at 13-15). In § 1983 actions, federal courts apply the

state’s statute of limitations for personal injury. See Wallace v. Kato, 549 U.S. 384,

387, 127 S.Ct. 1091, 166 L.Ed.2d 973 (2007) (in section 1983 actions the court looks to

the law of the state for the length of the statute of limitations for personal-injury

actions). In Pennsylvania, the relevant statute of limitations is two (2) years.

Wooden v. Eisner, 143 F. App’x 493, 494 (3d Cir. 2005); see also Napier v. Thirty or

More Unidentified Fed. Agents, Emps. or Officers, 855 F.2d 1080, 1087 (3d Cir. 1988)

(“[T]he correct statute of limitations for . . . [§] 1983 actions is the state statute of

limitations for personal injury tort actions.”); 42 PA. STAT. AND CONS. STAT. ANN. §

5524.

        However, the date when a cause of action accrues is still a question of federal

law. Smith v. Wambaugh, 887 F. Supp. 752, 755 (M.D. Pa. 1995). Under federal law,

a civil rights cause of action accrues—and the statute of limitations begins to run—

when the plaintiff “knew or should have known of the injury upon which [the]

action is based.” Sameric Corp. of Delaware, Inc. v. City of Philadelphia, 142 F.3d

582, 599 (3d Cir. 1998). In other words, the limitations period begins to run when a
                                              8
plaintiff has sufficient notice to place him on alert of the need to begin investigating.

Gordon v. Lowell, 95 F. Supp. 2d 264, 272 (E.D. Pa. 2000). Importantly, the “claim

accrues upon knowledge of the actual injury, not that the injury constitutes a legal

wrong.” Id. The statute of limitations is tolled while an inmate plaintiff exhausts

his administrative remedies. See Pearson v. Sec’y Dep’t of Corr., 775 F.3d 598, 603

(3d Cir. 2015) (“[T]he PLRA is a statutory prohibition that tolls Pennsylvania’s

statute of limitations while a prisoner exhausts administrative remedies.”).

      On December 16, 2015, Edens was escorted to the RHU and left a folder of

legal materials on the C-block officer’s desk. (Doc. 29 ¶¶ 12-13). On December 23,

2015, Edens spoke with defendant White about his missing legal materials. (Id. at ¶

14). On December 30, 2015, Edens filed a grievance regarding the lost legal

materials. (Id. at ¶ 15; Doc. 44-1, at 2, 4). Edens appealed the denial of this

grievance to all levels of review. On March 4, 2016, the SOIGA ultimately upheld

the denial of the grievance. (Doc. 44-1, at 8).

      In response to the motion for summary judgment, Edens does not dispute

defendants’ argument that his access to the courts claim is barred by the statute of

limitations. (See Docs. 46, 47). It is undisputed that Edens knew or should have

known of the loss of his legal materials on December 23, 2015, when he spoke to

defendant White. Therefore, the statute of limitations began running on that date.

Absent any tolling, the limitations period would have expired on or about December

26, 2017. However, the period was tolled from December 30, 2015 through March 4,

2016, the time that Edens pursued administrative relief through the grievance
                                            9
process. When the limitations period began running again, there were

approximately 723 days of the two-year filing period remaining, resulting in a

required filing date of February 26, 2018. Edens did not file his original complaint

until March 13, 2018. 2 Because Edens failed to file his First Amendment claim

within the limitations period, defendants White and Berlew are entitled to summary

judgment on this claim.

                2. Merits

       Even had Edens timely filed his First Amendment claim, defendants White

and Berlew would be entitled to summary judgment on the denial of access to the

courts claim. Edens asserts that defendants White and Berlew denied him access to

the courts by allowing his legal materials to be misplaced and destroyed. (Doc. 29

¶¶ 16-17).

       A First Amendment denial of access to the courts cause of action is stated by

alleging that a particular defendant: (1) interfered with; (2) a nonfrivolous attack on

conditions of confinement, or the defense against a criminal charge, a direct appeal

from or collateral attack on a criminal conviction, or a habeas corpus petition. See

Lewis v. Casey, 518 U.S. 343, 353 n. 3, 355, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996);

Bounds v. Smith, 430 U.S. 817, 97 S.Ct. 1491, 52 L.Ed.2d 72 (1977). However, as the




       2
        Under the standards announced in Houston v. Lack, 487 U.S. 266, 108 S.Ct.
2379, 101 L.Ed.2d 245 (1988), Edens’ action is deemed filed as of March 13, 2018, the
date he signed his original complaint.
                                          10
Supreme Court made clear in Lewis, a plaintiff must demonstrate actual injury. In

other words, the inmate must allege some legal loss.

      Edens states that his missing legal folder consisted of discovery material, trial

transcripts, affidavits, and phone records related to his criminal case. (Doc. 29 ¶

12). Edens has not asserted that he actually missed any deadlines or was precluded

from making some arguably meritorious claim. He has thus failed to present any

evidence that he suffered an actual injury. In failing to establish actual injury or

some legal loss, Edens fails demonstrate that defendants’ conduct imposed a

substantial impact on him. See Monroe v. Beard, 536 F.3d 198, 205-06 (3d Cir. 2008)

(stating that the complainant in an access to the courts claim “must describe the

underlying arguable claim well enough to show that it is ‘more than mere hope’,

and it must describe the ‘lost remedy.’”) (citation omitted). Consequently,

defendants White and Berlew are entitled to summary judgment on the access to

courts claim.

      B.        Eighth Amendment Excessive Use of Force Claim

      The Eighth Amendment protects prisoners from cruel and unusual

punishment, including “the unnecessary and wanton infliction of pain.” Hudson v.

McMillian, 503 U.S. 1, 5, 112 S.Ct. 995, 117 L.Ed.2d 156 (1992) (quoting Whitley v.

Albers, 475 U.S. 312, 319, 106 S.Ct. 1078, 89 L.Ed.2d 251 (1986)); see also U.S. CONST.

amend. VIII. To prevail on an Eighth Amendment claim, an inmate must show: (1)

a deprivation that is objectively sufficiently serious; and, (2) “a sufficiently culpable



                                           11
state of mind” of the defendant official. Farmer v. Brennan, 511 U.S. 825, 834, 114

S.Ct. 1970, 128 L.Ed.2d 811 (1994).

       An Eighth Amendment challenge asserting excessive force is subject to a

malicious and sadistic standard. See Zimmerman v. Schaeffer, 654 F.Supp.2d 226,

247 (M.D. Pa. 2009) (citing Hudson, 503 U.S. at 6-7, 112 S.Ct. 995). The inquiry

under this standard is whether prison officials applied force “in a good faith effort

to maintain or restore discipline or maliciously and sadistically for the very purpose

of causing harm.” Hudson, 503 U.S. at 6, 112 S.Ct. 995 (citations and quotations

omitted); see also Fuentes v. Wagner, 206 F.3d 335, 345 (3d Cir. 2000). In an

excessive force case, a prisoner need not show significant injury; however, de

minimis uses of physical force are insufficient to establish an Eighth Amendment

violation. Hudson, 503 U.S. at 9-10, 112 S.Ct. 995. Excessive force claims are

typically based in emergency situations where prison officials must use force and

act quickly and decisively to maintain or restore discipline. See Hudson, 503 U.S. at

6-7, 112 S.Ct. 995.

       Where events at issue have been captured on videotape, the court must

consider that videotaped evidence in determining whether there is any genuine

dispute as to material facts. See Scott v. Harris, 550 U.S. 372, 380-81, 127 S.Ct. 1769,

167 L.Ed.2d 686 (2007). The court must view the facts in the light depicted by the

videotape. See id. (relying on a videotape in assessing summary judgment evidence

and admonishing that the lower court “should have viewed the facts in the light

depicted by the videotape.”).
                                           12
       In this instance, the allegations of how much force defendants used, and the

need for it, are disputed. Defendants Gavlick, McCoy, Robertson, Scott, and Gillen

maintain that they employed only the minimal force necessary to gain control over

Edens, who was combative with the officers. (Doc. 44, at 19-20). Defendants further

aver that Edens only suffered a laceration to his lower lip, and there were no other

reports of bruises to his face or head. (Id. at 19). However, Edens claims that a

genuine issue of material fact exists as to whether defendants used unreasonable

force in violation of his Eighth Amendment rights. Of note, Edens points out that

disputes exist on the following issues related to the use of force incident: that more

than a de minimis amount of force was used against him; the prison officials’

conduct was malicious and sadistic; that he was not resisting, threatening, or

disobeying anyone; and, there is a genuine issue as to whether defendant McCoy

kicked him and spit on him. (Docs. 46, 47). The court finds that, taking the facts in

the light most favorable to Edens, a reasonable jury could determine that

defendants used unreasonable force while restraining him on February 25, 2016.

       Defendants point to an internal investigation conducted by the OSII which

concluded that Edens’ claims of excessive force were unfounded. (Doc. 44-4). As

part of the investigation, a lieutenant interviewed Edens, witnesses, and the staff

involved in the February 25, 2016 unplanned use of force incident, and reviewed the

housing unit video footage and handheld video footage of the incident. (Id. at 2-5).

Every staff member interviewed during the investigation was unable to explain how

Edens injured his lip during the incident. (Id. at 2-5, 11, 14, 16, 19, 22, 24, 26, 28, 32,
                                             13
34, 37, 39-40). Upon review of the security footage, the court finds that the video

does not conclusively show that defendants did not use excessive force.

      The closed-circuit video footage of Edens’ housing unit first shows staff

members at another inmate’s cell. (See Doc. 52). The staff members then shift their

focus to Edens’ cell and remove him from the cell. (Id.) The next views are from

the handheld video camera. The handheld camera footage of the incident begins to

record after Edens was handcuffed on the ground in the dayroom. (Id.) The video

shows Edens restrained on the ground, in handcuffs and shackles, with a bloodied

spit hood on his head. (Id.) There is no video footage of Edens’ initial escort from

his cell to the dayroom and subsequent confrontation with the officers. The video

proceeds to document Edens’ escort to medical, medical assessment and treatment,

and placement in the RHU cell. (Id.)

      The manner in which Edens’ injuries were inflicted, and whether the force

used during the incident was necessary, are clearly in contest. Edens maintains

that defendants Gavlick, McCoy, Robertson, Scott, and Gillen assaulted him and

used excessive force on him, and the video does not categorically rule out that

possibility. These issues are more appropriately resolved by the finder of fact and

cannot be resolved at the current time. Where videotape evidence is susceptible to

multiple reasonable interpretations or cannot clearly resolve the facts in dispute, as

is the case here, summary judgment is inappropriate. Patterson v. City of

Wildwood, 354 F. App’x 695, 698 (3d Cir. 2009)). Accordingly, defendants’ motion for

summary judgment on the excessive force claim will be denied. Because Edens’
                                          14
excessive force claims against defendants Gavlick, McCoy, Robertson, Scott, and

Gillen shall proceed, the court will exercise supplemental jurisdiction over the

related state law assault and battery claims. 3 (See Doc. 29 ¶ 25).

      C.      Eighth Amendment Failure to Intervene Claim

      Edens asserts that defendant Zakarauskas failed to intervene in the use of

force incident on February 25, 2016. (Doc. 29 ¶¶ 21, 30). In order to prevail on a

failure to intervene claim, the plaintiff must show: “(1) that the defendant failed or

refused to intervene when a constitutional violation took place in his or her

presence or with his or her knowledge; and (2) there was a ‘realistic and reasonable

opportunity to intervene.’” Knight v. Walton, No. 2:12-CV-984, 2014 WL 1316115, at

*8 (W.D. Pa. Mar. 28, 2014) (quoting Smith v. Mensinger, 293 F.3d 641, 651 (3d Cir.

2002)) (citation omitted). The Third Circuit Court of Appeals has held that a

corrections officer who fails to intervene when other officers are beating an inmate

may be liable on a failure-to-protect claim if the officer had “a realistic and

reasonable opportunity to intervene” and “simply refused to do so.” Smith, 293

F.3d at 650-51.

      With respect to the failure to intervene claim against defendant Zakarauskas,

the OSII investigation revealed that defendant Zakarauskas was in the dayroom of

the RHU on February 25, 2016 to prepare for PRC hearings. (Doc. 44-4, at 11).

Zakarauskas asserts that he was observing the cell cameras inside the K Block




      3
          Defendants have not moved for summary judgment on the state law claims.
                                         15
Control Room through the window from the dayroom and observed that Edens was

possibly attempting to harm himself. (Id.) Zakarauskas ordered defendant McCoy




                                      16
and other staff members to report to Edens’ cell before he could injure himself.

(Id.) Zakarauskas then went to the lieutenant’s area and placed a phone call. (Id.)

Zakarauskas left the lieutenant’s area and observed Edens restrained on the

dayroom floor in the prone position. (Id.) Zakarauskas maintains that he did not

witness any staff assault Edens or use excessive force on Edens, and he does not

know how Edens injured his lip during this incident. (Id.) Edens counters that

defendant Zakarauskas “watched” as he was assaulted by defendants Gavlick,

McCoy, Robertson, Scott, and Gillen, and failed to stop the assault. (Doc. 29 ¶¶ 21,

30; Doc. 46 ¶ 5). The court finds that there is a genuine dispute as to whether

defendant Zakarauskas failed to intervene in the use of force incident on February

25, 2016. Accordingly, the court will deny summary judgment on this claim.

IV.   Conclusion

      Defendants’ motion (Doc. 43) for summary judgment will be granted in part

and denied in part. An appropriate order shall issue.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania

Dated:       March 31, 2020
